DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that there is no rational underpinning for modifying the pressure monitoring system of Sidey with the filter of Scudder.
Examiner respectfully disagrees. As shown in the Non-Final Office Action mailed on 1/5/2021, Examiner stated that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Scudder’s filter into Sidey’s pressure measuring system because in would increase accuracy of Scudder’s pressure measuring system by allowing gas to escape from the pressure cavity.
Also, Sidey described the need to de-air the assembly 10 and cavity 104 (Column 7, lines 52-60) because it is well known in the art that air/gas bubble within a liquid measurement cavity would affect the accuracy of the pressure sensor/detector.
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sidey showed the need to de-air the assembly 10 and cavity 104 (Column 7, lines 52-60), also Scudder teaches a filter capable of filtering gas out of water in a well (Abstract), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Scudder’s filter into Sidey’s pressure measuring system because in would increase accuracy of Scudder’s pressure measuring system by allowing gas to escape from the pressure cavity.

Drawings
In the present application, Figs. 2, 4 and 5 are photographs.
According to MPEP 608.02 VII (B). Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. However, the Office will accept photographs in utility and design patent applications if photographs are the only practicable medium for illustrating the claimed invention. See 37 CFR 1.84(b). See also 37 CFR 1.81(c) and 37 CFR 1.83(c), and MPEP § 608.02.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidey (U.S. Patent No. 4453401) in view of Scudder et al. (U.S. Patent No. 5673752).
Regarding claim 1, Sidey teaches a pore pressure monitoring device for monitoring pore-water pressure in a surrounding ground, comprising: a pressure sensor cavity (Fig.5, 104); a housing surrounding the pressure sensor cavity (Abstract);  a pressure sensor  (Fig.5, 20) configured to sense a fluid pressure of a fluid in the pressure sensor cavity (Abstract), wherein the pressure sensor cavity is in fluid communication with the surrounding ground to enable equalisation of outside and inside pressure of the pressure sensor cavity (Column 5, lines 49-65).
Sidey is silent about a gas discharge tube and a gas-water filter, wherein the gas-water filter is configured to provide a route for gas to escape from the fluid in the pressure sensor cavity towards the gas discharge tube for discharging filtered gas to an atmosphere.
Scudder teaches a gas discharge tube and a gas-water filter, wherein the gas-water filter is configured to provide a route for gas to escape from the fluid in the pressure sensor cavity towards the gas discharge tube for discharging filtered gas to an atmosphere (Abstract).

Regarding claim 2, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further teaches the gas discharge tube extends from the pressure sensor cavity to or above ground establishing a gas connection to the atmosphere (Column 2, line 66 to column 3, line 10).
	 Regarding claim 3, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further teaches wherein the gas discharge tube comprises an inner lumen extending from the pressure sensor cavity to above ground (As shown in Fig.2).
Regarding claim 4, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further teaches wherein the gas discharge tube comprises a discharge tube having an inner lumen (As shown in Fig.2).
Regarding claim 5, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further teaches wherein the gas-water filter is guided at least partially within the gas discharge tube (As shown in Fig.2).
Regarding claim 6, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further teaches wherein the gas-water filter comprises a gas permeable membrane for separation of the gas from the fluid in the pressure sensor cavity (Column 2, line 66 to column 3, line 10).

Regarding claim 8, the combination of Sidey and Scudder teaches all the features of claim 6 as outlined above, Scudder further teaches wherein the gas permeable membrane is provided as a gas permeable membrane fibre or tube (As shown in Fig.2).
Regarding claim 9, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, the combination of Sidey and Scudder is silent about a projecting portion of the gas-water filter projects inside the pressure sensor cavity.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make a projecting portion of the gas-water filter projects inside the pressure sensor cavity, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further teaches wherein the gas-water filter comprises a closed distal end portion (Fig.1, 45), which is impermeable at least for water.
Regarding claim 11, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further teaches wherein the gas-water 
Regarding claim 12, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further teaches wherein the gas-water filter is provided at least partially as the gas discharge tube (As shown in Fig.2).
Regarding claim 13, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, the combination of Sidey and Scudder is silent about wherein the gas-water filter substantially extends from the pressure sensor cavity to essentially above ground. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the gas-water filter substantially extends from the pressure sensor cavity to essentially above ground, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further wherein the gas discharge tube comprises an outer protection sleeve (As shown in Fig.2).
Regarding claim 15, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Scudder further teaches wherein the gas discharge tube and/or the gas-water filter are made of a flexible material (Column 3, lines 25-40).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the housing surrounding the pressure sensor cavity comprises a fluid filter comprising a slotted or screened portion and configured to filter fluid out of a ground, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, Sidey further teaches a data connection (Fig.5, 82) for communicational coupling the pressure sensor with a data receiver positioned substantially outside a ground (As shown in Figs. 1 and 5), wherein the data connection is at least over a section guided within a protection tube (As shown in Fig.5).
Scudder further teaches the gas discharge tube is at least over a section guided within a protection tube (As shown in Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Scubdder’s filter into Scudder’s pressure measuring system because in would increase accuracy of Scudder’s pressure measuring system by allowing gas to escape from the pressure cavity.

Sidey is silent about discharging gas accumulated in a pressure sensor cavity of the pore pressure monitoring device via a gas discharge tube to an atmosphere.
Scubdder teaches discharging gas accumulated in a pressure sensor cavity of the pore pressure monitoring device via a gas discharge tube to an atmosphere (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Scubdder’s filter into Scudder’s pressure measuring system because in would increase accuracy of Scudder’s pressure measuring system by allowing gas to escape from the pressure cavity.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sidey (U.S. Patent No. 4453401) in view of Scudder et al. (U.S. Patent No. 5673752) and Clark et al. (U.S. Publication No. 20050120813).
Regarding claim 18, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, the combination of Sidey and Scudder is silent about wherein the gas discharge tube is at least over a section guided within the housing and at least partially surrounding the pressure sensor cavity.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to surround Sidey’s pressure sensor cavity with gas discharge tube because it would allow excessive fluid inside the pressure cavity to be vented to the atmosphere.
Regarding claim 19, the combination of Sidey and Scudder teaches all the features of claim 1 as outlined above, the combination of Sidey and Scudder is silent about wherein the housing comprises a bore and the gas discharge tube is at least over a section guided of the housing.
Clark teaches wherein the housing comprises a bore and the gas discharge tube is at least over a section guided of the housing (As shown in Figs. 7A-7B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to cover Scudder’s gas discharge tube with a section of the housing because it would protect Scudder’s gas discharge tube.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861